OFFICE OFTHE ATTORNEY GENERAL OF TEXAS
                             AUSTIN




    Hon. G. 8. Williamson
    County Attorney
    lZrath Qounty
    Stephenrills, Texas,
    Dear Mz. Wllliamonr




              Ye have reoelred     lo
    and quote rr0m mme droll




,




                                 Qh oanafiable   get8 that   pirt    OS
                                                                    ,~$8

    Prooed~e 0i t2u State   of TeXW,
    ln part 88 iolloaat

              *The ~r0iia     feaa 8haiJ.l be allow04 the sheriff,
         or other pa&o& 0Sf9 oec pf#tiOLg     the die fM!Vloa
         in misdemeanor~~aa~aes, to be tats& a@.nat the Qatenb-
         ant on oonvlotfQllt
%on. G. El. willlamson   - Page 2


           Artdole 951, Vernonqa Anaotatad     00&e et Or5dnal
Prooedurs  of the State of Texao, Berlolon     o? 1925, provides
a8 roiiowot
           “The eheriff or other otfioer, eroept; a juot$.oe
     of the peace or hi8 olerk, who collsoto  money for
     the EItate or oounty, exoept jwy ieeo, under ally
     prorialo~ of thla Code, ohoU be entitLed    to retatm
     rive or oent thereof when ooU.eote&*      (mphaoia
     a&&e& B
           nrtiole 3892, Vernon!0 AnnotateQ air11 atatuteo  a0
amndaoab    1930 bg th6 blot L~iolatwe,    prwldao a0 r0110wm
           *Any ofrloer   mantloned In thio Ohopta! rho does
     not oolloot    the maxlmua amount-of hle gee8 for any
     ilaoal year and who reports delinquent feea Sor that
     year,  ohall be enti8letl  to retain,  when ooUeote4,
     luoh part oi.ouoh Q~llnpuqnt is@0 80 lo ouiWlent
     tietwapletiethe aiu%mm 0                  (LuShbrided by
     Arti       )86),, 388)-a,                the gear in whioh
     lkdiqaent     Seer were ahoqod    and aloo rskln     the
     ag~~\mt of ~x~eoo Sear autrflorf&ed by law, anil the re-
     saaaaw ~0s. ~a* deelhquma i ioqr r!az .that   ilcaal .Jr*er
     ohdl be p&d a8 h6rel.n piw$&wl ier whqm oeU.eateQj
     gr~vlbatk, the.piyT&aieM    Bt %Bio Utl#Ze      oh&k net
     apply to say eri&aer a$%@?oao year irem lib dgta he
     cmaeeo to hold the. orriae ~:tie uh&eh ang doliq+aeat
     te0 lo due, and in the *teas fhe .3atri0~r oaalag        Oha
     tee8 that aTo doliqmti      pa8 a06 ee%leoted oha oam
     ulthin treare mm&ho liiirr.&o aeo#eo to.hold the of-
     rlos, the awqat of feeo OolLoOted ohall be paid Js-
                                 Sm*idea,   houere~,, IihoO no-
Kozi (2. H. Williamson   c Page3 3


                 Qaoh dietriot,oounty en4 reoieot offlosr,
      at the olose of eaoh $looal year s Dsoember 31at)
      #hall aaics to the dlstriot       court of tile county in
      whioh ha reoideo a owom otatement in triplicate
       (on forma dasigncd 054 approved by the State Audi-
      tor) a oopy ot whisk rtatomnt          shall be ronfarded
      to tha Ejtote Audllwr by the olerk of the diatrlct
      oaurt of #aid oounty within thirty           (30) &aye attcrr
      the onme has been iii634 in hlo 0rrl06, and one oopy
      to be i'lled with the aouuty auditor,          if any; other-
      rioe oai4 oopy shall be tiled with the GorPmieoloasri*
      c o ,ur ti
               l  sa t4 report rhall nhow the ammint of a11
      teal, 04main8loao and oaaponsatlonowhaterar earned
      by amid biftloerduring the rloosl year and OeoonQly,
     ~ohall rhew the amount or r080, tmaml~o iam anU oaq-
      penaatioao @..Leoted by hipl 4u~lq          the rlaO8l year;
      %hlrQlg, a&Q       report Ohall 00ntala an iterl&s(l
      rtatament of rli f*eo, eommlanlsaoand.aoqensatleno
      uraotl &Ma& the Clooal gaar wh%crhwe?* nat.ceUooteQ,
      MgoWer~ulM         the aLpar .iYfthe part o*lng; u&B ?a*
      04Mml*@loaa aAa eodapeaootloM.            i Q %wpert ahall bo
                                              LIlr
      ti$rrd acit~';La+o~ thaa IIebrsary l.ab &~lls*%iag the &mo
      or th6't$#oa&      year and tar oaoh 6ay aiber aal4 4ata

     Dc+Alqro,ah&&i w       be reoorered bo 'theoopaty in a
     otit breuah% ~ter    mob piupaoeo, an8 in a64ifiion lald
     ot~loer NmUbe        sub let to remval troa ottlor,
     (A8 8iaWW A*$8       193..ii U8t La& 4th Q. 8. QS 30,
            5@ ;;93,8     1935, 44Bh Let., 2nd 0. 8,; PP*W2,
             .
                   provliilagrtm(lror public ofSicer8~~
          kltaPu?ire
otrlokly oonohued, Viador the ~retioleno   oi Axtial@ 3@97,
oup, %h* ettleor IO mpatred to rake I morn report at tiwb
al&e et @*ah fireal yoat amI tha stat&e requirea,       uuuL(I
&yaf?$foi     aaf *ho “;4”“”  oholl  ooataln  an itualaob   btatr
             eeo, tbdo    @no and o~enoa0leao      earnedI during
the tiara1 gear whi6h were nmt ooUe~tM,    tegathsr with the
         Arttile 3692, authsrieeo the otiioar to retain dolin-
puent*?seo for one year oolleate4  in a eubaeguent yeax pro-
vided the delinquent P-8 are reported for ths year @aid teer
were 0arneQ.

           In thi0 reOpM%,     thio   depar%aMt held iA Opbim         NO.
O-703 ea iollower
I.-.   . .
Zion. 0.   H. Willianaon   - Page 5



               ue eodloae herewith oopier 02 our Oplniono m+
O-703   and No. O-26&, whiah, togother With this opinion, we
believe   oeverrevery   phaas of your problemi




                                      8